

Loan No. 31-0921346

Exhibit 10.117
PROMISSORY NOTE A-3
$80,000,000.00    New York, New York
    October 31, 2013
FOR VALUE RECEIVED N.J. METROMALL URBAN RENEWAL, INC., a New Jersey corporation
(“Fee Borrower”) and JG ELIZABETH II, LLC, a Delaware limited liability company
(“Leasehold Borrower” and, together with Fee Borrower, each a “Borrower” and
collectively the “Borrowers”), collectively as maker, having their principal
place of business at 180 E. Broad Street, 21st Floor, Columbus, Ohio 43215
hereby unconditionally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION, having an address at Wells Fargo Center, 1901 Harrison Street, 2nd
Floor, MAC A0227‑020, Oakland, California 94612 (together with its successors
and/or assigns, “Lender”), or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of EIGHTY MILLION AND
NO/100 DOLLARS ($80,000,000.00), or so much thereof as is advanced, in lawful
money of the United States of America, with interest thereon to be computed from
the date of this Note at the Interest Rate, and to be paid in accordance with
the terms of this Note and that certain Loan Agreement dated the date hereof
between Borrowers and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”). All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.
ARTICLE 1
PAYMENT TERMS
Borrowers agree to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.
ARTICLE 2
DEFAULT AND ACCELERATION
The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.

-1-

--------------------------------------------------------------------------------



ARTICLE 3
LOAN DOCUMENTS
This Note is secured by the Security Instrument and the other Loan Documents.
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instrument and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.
ARTICLE 4
SAVINGS CLAUSE
Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrowers and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrowers to Lender,
and (c) if through any contingency or event, Lender receives or is deemed to
receive interest in excess of the Maximum Legal Rate, any such excess shall be
deemed to have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrowers to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrowers.
ARTICLE 5
NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrowers or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
ARTICLE 6
WAIVERS
Borrowers and all others who may become liable for the payment of all or any
part of the Debt do hereby severally waive presentment and demand for payment,
notice of dishonor, notice of intention to accelerate, notice of acceleration,
protest and notice of protest and non‑payment and all other notices of any kind.
No release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver

-2-

--------------------------------------------------------------------------------



of any provision of this Note, the Loan Agreement or the other Loan Documents
made by agreement between Lender or any other Person shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrowers or any other Person who may become liable for the payment of all or
any part of the Debt under this Note, the Loan Agreement or the other Loan
Documents. No notice to or demand on Borrowers shall be deemed to be a waiver of
the obligation of Borrowers or of the right of Lender to take further action
without further notice or demand as provided for in this Note, the Loan
Agreement or the other Loan Documents. If a Borrower is a partnership or limited
liability company, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the individuals comprising the
partnership or limited liability company, and the terms “Borrower” or
“Borrowers”, as used herein, shall include any alternate or successor
partnership or limited liability company, but any predecessor partnership or
limited liability company and their partners or members shall not thereby be
released from any liability. If a Borrower is a corporation, the agreements
contained herein shall remain in full force and be applicable notwithstanding
any changes in the shareholders comprising, or the officers and directors
relating to, the corporation, and the term “Borrower” or “Borrowers”, as used
herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. Nothing in
the foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
limited liability company or corporation, which may be set forth in the Loan
Agreement, the Security Instrument or any other Loan Document.
ARTICLE 7
TRANSFER
Upon the transfer of this Note, Borrowers hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.
ARTICLE 8
EXCULPATION
The provisions of Article 13 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

-3-

--------------------------------------------------------------------------------



ARTICLE 9

GOVERNING LAW
(A)    THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK AND MADE BY BORROWERS
AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWERS HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWERS ARISING
OUT OF OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWERS WAIVE ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWERS HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWERS DO HEREBY DESIGNATE AND APPOINT:
National Registered Agents, Inc.
111 Eighth Avenue
New York, NY 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWERS IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWERS IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWERS (I)

-4-

--------------------------------------------------------------------------------



SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.
ARTICLE 10
NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Article 14 of the Loan Agreement.
ARTICLE 11
JOINT AND SEVERAL
The obligations and liabilities of Borrowers hereunder shall be joint and
several.
[NO FURTHER TEXT ON THIS PAGE]



-5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Borrower has duly executed this Note as of the day and
year first above written.
FEE BORROWER:
N.J. METROMALL URBAN RENEWAL, INC., a New Jersey corporation
By:
/s/ Mark E. Yale

Name:
Mark E. Yale

Title:
Executive Vice President, Chief Financial Officer and Treasurer

LEASEHOLD BORROWER:
JG ELIZABETH II, LLC, a Delaware limited liability company
By:
Glimcher Properties Limited Partnership, a Delaware limited partnership, its
sole equity member

By:
Glimcher Properties Corporation, a Delaware corporation, its sole general
partner

By:    /s/ Mark E. Yale
Name:    Mark E. Yale
Title:
Executive Vice President, Chief Financial Officer and Treasurer




[Signature Page – Promissory Note]